Exhibit CERTIFICATION I, Steven Steinberg, certify that: 1. I have reviewed this annual report on Form10-K of Answers Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/Steven Steinberg Steven Steinberg Chief Financial Officer May11,
